MEMORANDUM OPINION
                                        No. 04-10-00728-CV

                 IN THE ESTATE OF JUANA CAMPOS GUERRERO, Deceased

                        From the County Court at Law, Kendall County, Texas
                                    Trial Court No. 09-029-PR
                             Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 22, 2010

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed an appealable order on June 1, 2010. Appellant filed a timely

motion for new trial on June 29, 2010. Therefore, the notice of appeal was due to be filed

August 30, 2010. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice

of appeal was due on September 14, 2010. See TEX. R. APP. P. 26.3. Appellant filed a notice of

appeal on October 13, 2010.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day

grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
                                                                                 04-10-00728-CV


the period for granting a motion for extension of time under Rule [26.3] has passed, a party can

no longer invoke the appellate court’s jurisdiction.” Id.

       Because it appeared that the notice of appeal was untimely filed, we ordered appellant to

show cause in writing why this appeal should not be dismissed for lack of jurisdiction.

Appellant did not respond to our order. Because the notice of appeal was untimely filed, this

appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM




                                                -2-